United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1140
                                   ___________

Margaret Gulley,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Firestone Building Products,            *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: September 28, 2000
                              Filed: October 3, 2000
                                  ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

      Margaret Gulley appeals the District Court’s1 adverse grant of summary
judgment in her Title VII case against her former employer, Firestone Building
Products, a wholly owned subsidiary of Bridgestone Corporation ("Bridgestone").
Gulley alleged that Bridgestone discriminated against her based on her sex by denying
a pay raise in March 1998 and terminating her in April 1998. After de novo review of
the record, and consideration of the parties’ arguments on appeal, we agree with the

      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
District Court that Gulley failed to show that Bridgestone’s legitimate, non-
discriminatory reasons for denying her a raise and terminating her--poor performance,
and refusal to adjust her behavior after counseling and reprimands --were a pretext for
sex discrimination. See Rose-Maston v. NME Hospitals, Inc., 133 F.3d 1104, 1108
(8th Cir. 1998) (holding that a plaintiff could "prove pretext either directly by showing
that her employer was more likely motivated by a discriminatory reason or indirectly
by showing that her employer's explanation is unworthy of credence"). In particular,
the evidence she offered was conclusory and failed to show that similarly situated male
supervisors were treated more favorably. See Harvey v. Anheuser-Busch, Inc., 38 F.3d
968, 972 (8th Cir. 1994) (holding that when a pretext argument is based on
comparisons of employees, the plaintiff must show that the employees are “%similarly
situated in all relevant aspects&”). Gulley’s remaining arguments are raised for the first
time on appeal and are therefore inappropriate for review. See Dorothy J. v. Little
Rock Sch. Dist., 7 F.3d 729, 734 (8th Cir. 1993) ("[W]e do not consider arguments
raised for the first time on appeal.").

      Accordingly, we affirm. See 8th Cir. R. 47B.

      McMILLIAN, Circuit Judge, dissenting.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-